DAUKSCH, Judge,
dissenting.
I respectfully dissent.
Appellee is entitled to nothing because he did not perform under the contract and it expired. Appellee is an experienced broker of radio station sales. Before he drafted the brokerage contract with appellant he knew about lease management agreements and he did not contract for a commission should that occur. Thus, as the majority holds, he is not entitled to a commission.
Nor is he entitled to recover any expenses he incurred voluntarily. Appellant did not breach the contract by entering into a lease management agreement. If appellee had produced a buyer he would have been entitled to a commission, notwithstanding this arrangement appellant had entered into with another party regarding the lease management.
This experienced broker failed to protect himself from, or the parties purposely did not cover in their brokerage contract, the known possibility of a lease management agreement. There was no agreement for the reimbursement of expenses incurred by the broker, no matter what happened.
I would reverse totally.